

EXHIBIT 10.33

CHANGE IN CONTROL AGREEMENT
This agreement is dated December __, 2012, and is by and between HALOZYME
THERAPEUTICS, INC., a Delaware corporation (the “Company,” “us,” “we” or “our”),
and [EXECUTIVE NAME] (“you” or “your”).
WHEREAS, the Board of Directors of the Company (the “Board”) considers it
essential to foster the continued employment of key executives and believes it
is in the best interests of the Company and its stockholders to have your
continued dedication, notwithstanding the possibility, threat, or occurrence of
a Change in Control of the Company (as defined below).
NOW, THEREFORE, in consideration of the mutual covenants contained in this
agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.“At Will” Employment. You agree that you will continue to be an “at will”
employee, as defined under applicable law, of the Company’s operating
subsidiary, Halozyme, Inc. As such, your employment may be terminated at any
time for any or no reason without liability, except as otherwise provided in
this agreement or any other employee benefit plan in which you participate
immediately before your termination of employment. Nothing in this agreement
confers on you any right to continued employment or restricts our right to
terminate your employment at any time for any or no reason.
2.    Change in Control Termination.
(a)    Payments and Benefits. If we terminate your employment without Cause, or
if you resign for Good Reason, on or within 12 months after a Change in Control
(as each capitalized term is defined below), we shall provide you the following:
(i)
Your annual base salary earned through the date of termination and any vested
accrued benefits, to the extent not previously paid or deferred under a
tax-qualified or nonqualified deferred compensation arrangement, to be paid in a
lump sum within the time periods mandated by applicable law after your
termination of employment (“Accrued Obligations”);

(ii)
Subject to Section 2(b) below, an amount equal to 1.5 times your then-current
annual base salary (as determined without regard to any diminution thereof that
gave rise to Good Reason), to be paid in a lump sum no later than sixty (60)
days after your termination of employment;

(iii)
Subject to Section 2(b) below, we shall continue to provide you (and, if
applicable, your spouse and eligible dependents), at the Company’s expense, with
substantially similar coverage under our group health plans, in which you (or
they) participated




--------------------------------------------------------------------------------



immediately before your termination of employment, for a period of 12 months
after your termination of employment; on the condition that this continued
coverage will cease if, before the end of the 12-month period, you become
eligible to participate in another employer-provided group health plan providing
substantially similar coverage; and
(iv)
Subject to Section 2(b) below, we shall cause 100% of all equity awards granted
to you on or after March 13, 2008 to become fully vested and nonforfeitable upon
your termination of employment and otherwise exercisable in accordance with the
terms of the applicable equity plan and award agreement pursuant to which such
awards were granted; except to the extent that this acceleration of vesting
would disqualify a payment intended to qualify as “performance-based
compensation” (as defined under Section 162(m) of the Internal Revenue Code of
1986, as amended and any regulations and Treasury guidance promulgated
thereunder (the “Code”)) from being so qualified.

(v)
Notwithstanding anything to the contrary in this agreement, if we terminate your
employment without Cause, or if you resign for Good Reason, before a Change in
Control, and if you reasonably demonstrate that your termination of employment
(A) was at the request of a third party who has taken steps reasonably
calculated to effect the Change in Control or (B) otherwise arose in connection
with or anticipation of the Change in Control, then for purposes of this Section
2(a), your termination of employment will be deemed to have occurred on the
Change in Control.

(b)    Release. You agree that any payment or benefit provided under this
agreement pursuant to Section 2(a)(ii), (iii) and (iv) hereof and not otherwise
required by law is conditioned upon your execution and delivery to us (and
non-revocation) of a general release of claims, in form and substance acceptable
to us, within sixty (60) days following the date of your termination of
employment. No payment or benefit not otherwise required by law will be paid
before the general release of claims becomes effective upon the expiration of
any applicable revocation period; provided, that, to the extent the sixty (60)
day period spans two (2) taxable years, the payments and benefits provided under
this agreement pursuant to Section 2(a)(ii), (iii) and (iv) hereof shall be paid
in the later taxable year. If you do not execute the general release of claims
and such release does not become irrevocable within the specified period you
will automatically forfeit any right to receive the payments and benefits
provided under this agreement pursuant to Section 2(a)(ii), (iii) and (iv)
hereof.
(c)    Cause. “Cause” means, solely for purposes of this agreement as determined
in good faith by the Board, which determination will be conclusive, your:



--------------------------------------------------------------------------------



(i)
conviction of, or plea of nolo contendere to, a felony or crime involving moral
turpitude;

(ii)
fraud with respect to, or misappropriation of, any funds or property of the
Company, or any subsidiary, customer, or vendor;

(iii)
personal dishonesty, willful violation of any law, rule, or regulation (other
than minor traffic violations or similar offenses), or breach of fiduciary duty
that involves personal profit;

(iv)
willful misconduct in connection with your duties;

(v)
illegal use or distribution of drugs;

(vi)
violation of any material written rule, regulation, procedure, or policy of the
Company applicable to you that could reasonably be expected to result in
demonstrable harm to the Company, as determined by the Board in good faith; or

(vii)
material breach of any provision of any employment, nondisclosure,
nonsolicitation, or other similar material agreement executed by you for the
benefit of the Company that could reasonably be expected to result in
demonstrable harm to the Company, as determined by the Board in good faith.

(d)    Change in Control. A Change in Control shall be deemed to have occurred
if any of the following shall have occurred:
(i)
any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of fifty percent (50%) or more of either (A)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however,
that, for purposes of this definition of Change in Control, the following
acquisitions shall not constitute a Change in Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its affiliates or (4) any acquisition
pursuant to a transaction that complies with clauses (iii)(A), (iii)(B) and
(iii)(C) of this definition of Change in Control;




--------------------------------------------------------------------------------



(ii)
individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(iii)
consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, at least fifty percent (50%) of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company's assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, fifty
percent (50%) or more of, respectively, the then-outstanding shares of common
stock (or, for a non-corporate entity, equivalent securities) of the entity
resulting from such Business Combination or the combined voting power of




--------------------------------------------------------------------------------



the then-outstanding voting securities of such entity, except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
(iv)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

In construing this definition of Change in Control, a “Person” means any
individual, entity or group within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended, other than employee benefit
plans sponsored or maintained by the Company and by entities controlled by the
Company or an underwriter of the stock of the Company in a registered public
offering.
(e)    Good Reason. “Good Reason” means, solely for purposes of this agreement,
without your consent, any of the following conditions:
(i)
a material diminution in your annual base salary;

(ii)
a material diminution in your title, position, duties, or responsibilities, or
the assignment to you of duties that are materially inconsistent with the scope
of duties and responsibilities associated with your position immediately before
the Change in Control;

(iii)
a material diminution in the authority, duties, or responsibilities of the
supervisor to whom you are required to report;

(iv)
a material diminution in the budget over which you retain authority;

(v)
any requirement by the Company that you physically relocate from your current
work location to another work location 30 or more miles away; or

(vi)
any other action or inaction that constitutes a material breach by us of our
obligations under this agreement;

so long as you notify us no later than 90 days after the existence of any of
these conditions and we fail to cure the condition within 30 days after receipt
of the notice. Notwithstanding the foregoing, no Good Reason exists unless your
termination of employment occurs no later than one year after the initial
existence of any condition listed in this Section 2(e).



--------------------------------------------------------------------------------



3.    Death; Disability. If your employment terminates by reason of death or
“disability” (as defined under the Company’s long-term disability plan then in
effect) within 12 months after a Change in Control or otherwise, we shall have
no obligation to you or your legal representatives under this agreement, except
for (a) payment of Accrued Obligations (which we shall pay to you or your estate
or beneficiary, as applicable, within the time period mandated by applicable law
after you die or become disabled); and (b) continuation coverage required under
Code Section 4980B or analogous state continuation coverage laws.
4.    Exclusivity of Payments and Benefits. This agreement supersedes all prior
agreements you may have with us regarding compensation or benefits that may
become payable in connection with a change in control of the Company (whether or
not the change in control constitutes a Change in Control), including any
provision contained in any employment agreement, offer letter, or
change-in-control agreement. You acknowledge and agree that any payments
received pursuant to this agreement shall be in lieu of any payments the Company
would otherwise make to you under the Company’s general severance policy, as
such policy may be revised, amended or administered from time to time. Except as
otherwise provided in this Section 4, nothing in this agreement will prevent or
limit your continuing or future participation in any Company plan, policy, or
practice for which you may qualify.
5.     Limitation on Payments and Benefits.
(a)    Tax Liability. You shall bear all expense of, and be solely responsible
for, all federal, state, local, or non-U.S. taxes due with respect to any
payment received under this agreement, including, without limitation, any excise
tax imposed by Code Section 4999.
(b)    Modified Cut-Back Rule. Notwithstanding anything to the contrary in this
agreement, if any payment or benefit to be paid under this agreement (“Contract
Payments”), together with any other payment or benefit that you have the right,
in connection with a Change in Control or the termination of your employment, to
receive from us or from any entity that is a member of an “affiliated group” (as
defined under Code Section 1504(a) without regard to Code Section 1504(b)) of
which we are a member, including, without limitation, any restricted stock,
stock option, or similar right, or the lapse or termination of any restriction
on or the vesting or exercisability of any of the foregoing (collectively with
the Contract Payments, the “Total Payments”), constitutes an “excess parachute
payment” (as defined under Code Section 280G(b)), the Total Payments will be
reduced to the extent necessary to prevent any portion of the Total Payments
from becoming nondeductible by the Company under Code Section 280G or subject to
the excise tax imposed under Code Section 4999 but only if, by reason of such
reduction, the net after-tax benefit received by you will exceed the net
after-tax benefit that you would receive if no such reduction was made. For this
purpose, “net after-tax benefit” means (i) the total of all payments and the
value of all benefits which you receive or are then entitled to receive from the
Company that would constitute “excess parachute payments” within the meaning of
Code Section 280G, less (ii) the amount of all federal, state, and local income
taxes payable with respect to the foregoing calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid to you (based
on the rate in effect for such year as set forth in the Code as in effect at the
time of the first payment of the foregoing), less (iii) the



--------------------------------------------------------------------------------



amount of excise taxes imposed with respect to the payments and benefits
described in clause (i) above by Code Section 4999 (or any successor provision
thereto), and any similar tax imposed by state or local law, and any interest or
penalties with respect to such excise tax.
(c)    Determination Process. The determination of whether it is necessary to
decrease the Total Payments pursuant to Section 5(b) hereof must be made in good
faith by a nationally recognized accounting firm (the “Accounting Firm”)
selected by the Company. This determination, together with supporting
calculations and documentation, will be provided to the Company and you within
forty-five (45) days after your final day of employment, and will be conclusive
and binding upon you and the Company, absent manifest error. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity, or group effecting the Change in Control, we shall appoint another
nationally recognized accounting firm to make the determination required under
this agreement (in which case, that accounting firm will be referred to as the
“Accounting Firm” under this agreement). We shall bear all fees of the
Accounting Firm. If a reduction in the Total Payments is necessary, reduction
shall occur in the following order: (A) by first reducing or eliminating the
portion of the Total Payments which are not payable in cash and are not
attributable to equity awards (other than that portion of the Total Payments
subject to clause (C) hereof), (B) then by reducing or eliminating cash payments
(other than that portion of the Total Payments subject to clause (C) hereof),
(C) then by reducing or eliminating the portion of the Payments which are not
payable in cash and are attributable to equity awards, and (D) then by reducing
or eliminating the portion of the Payments (whether payable in cash or not
payable in cash) to which Treasury Regulation § 1.280G-1 Q/A 24(c) (or successor
thereto) applies, in each case in reverse order beginning with payments or
benefits which are to be paid the farthest in time.
6.    Section 409A Compliance.
(a)    This agreement is intended to comply with, or otherwise be exempt from,
Code Section 409A.
(b)    We shall undertake to administer, interpret, and construe this agreement
in a manner that does not result in the imposition on you of any additional tax,
penalty, or interest under Code Section 409A.
(c)    If the Company determines in good faith that any provision of this
agreement would cause you to incur an additional tax, penalty, or interest under
Code Section 409A, the Company and you shall use reasonable efforts to reform
such provision, if possible, in a mutually agreeable fashion to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Code Section 409A or causing the imposition
of such additional tax, penalty, or interest under Code Section 409A.
(d)     The preceding provisions, however, will not be construed as a guarantee
by the Company of any particular tax effect to you under this agreement. We
shall not be liable to you for any payment or benefit paid under this agreement
that is determined to result in an additional tax, penalty, or interest under
Code Section 409A, nor for reporting in good faith any



--------------------------------------------------------------------------------



payment or benefit made under this agreement as an amount includible in gross
income under Code Section 409A.
(e)    Any reimbursement of expenses of or any provision of in-kind benefits to
you, as specified under this agreement, is subject to the following conditions:
(i) the expenses eligible for reimbursement or the amount of in-kind benefits
provided in one taxable year do not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Code Section 105(b); (ii) we shall
reimburse an eligible expense no later than the end of the year after the year
in which you incurred the expense; and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
(f)    “Termination of employment,” “resignation,” or words of similar import,
as used in this agreement means your “separation from service” (as defined under
Code Section 409A) for purposes of any payment or benefit under this agreement
that is a payment of deferred compensation subject to Code Section 409A.
(g)    If a payment obligation under this agreement arises on account your
separation from service while you are a “specified employee” (as defined under
Code Section 409A and determined in good faith by the Board), any payment of
“deferred compensation” (as defined under Treasury regulation Section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury regulation
Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within 6
months after your separation from service will accrue without interest and will
be paid within 15 days after the end of the 6-month period beginning on the date
of your separation from service or, if earlier, within 15 days after the
appointment of the personal representative or executor of your estate following
your death.
(h)    Whenever a payment under this agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the Termination Date”), the actual date of payment within the
specified period shall be within the sole discretion of the Company. If under
this agreement, an amount is paid in two or more installments, each installment
shall be treated as a separate payment.
7.    Successors. This agreement is personal to you and may not be assigned
other than by will or the laws of descent and distribution without our prior
written consent. This agreement inures to the benefit of and is enforceable by
your representatives. Likewise, this agreement inures to the benefit of and is
binding upon the Company and its successors and assigns. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company expressly to assume and agree to perform this agreement in
the same manner and to the same extent that the Company would have been required
to perform it if no such succession had taken place. As used in this agreement,
the term “Company” shall mean both the Company as defined above and any such
successor.



--------------------------------------------------------------------------------



8.    Notices. All notices and other communications hereunder must be in writing
and must be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the employee:
To the Company’s address of record for the employee.
If to the Company:
Halozyme Therapeutics, Inc.
Attention: Chief Financial Officer/Chair of Compensation Committee
11388 Sorrento Valley Road
San Diego, California 92121
or to any other address as either party shall have furnished to the other in
writing in accordance with this Section 8. Notice is effective when actually
received by the addressee.
9.    Severability. The invalidity or unenforceability of any provision of this
agreement will not affect the validity or enforceability of any other provision
of this agreement.
10.    Withholding. We may withhold from any amount payable under this agreement
federal, state, local, or non-U.S. taxes required to be withheld under
applicable law.
11.    Amendment; Waiver. No provision of this agreement may be modified,
waived, or discharged except by a writing signed by both parties. The failure of
either party to insist upon strict compliance with any provision of this
agreement or assert any right either party may have hereunder does not
constitute a waiver of the provision or right under this agreement.
12.    Applicable Law. This agreement is governed by the laws of the State of
California, without reference to principles of conflict of laws, as these laws
are applied to agreements between California residents entered into and to be
performed entirely within the State of California.
13.    Counterparts. This agreement may be executed in two or more counterparts
and via facsimile, each being an original and all of which, when taken together,
is deemed one instrument.
14.    Termination. This agreement shall terminate on the earliest of:
 (a) the date your employment terminates, if your employment is terminated or
you resign (i) prior to a Change in Control, or (ii) on or after a Change in
Control, other than by the Company without Cause or due to your resignation for
Good Reason;
 
(b) at the end of the 12 month period after a Change in Control, unless your
employment has been terminated within such 12 month period by the Company
without Cause or due to your resignation for Good Reason; or



--------------------------------------------------------------------------------



 
(c) upon satisfaction of all of the Company's obligations under this agreement,
if your employment has been terminated within the 12 month period after a Change
in Control by the Company without Cause or due to your resignation for Good
Reason.


[Signature page follows]











































--------------------------------------------------------------------------------



The parties are signing this Change in Control Agreement on the date stated in
the introductory clause.
HALOZYME THERAPEUTICS, INC.
By:                         
Name:
Title:


EMPLOYEE
                        
[Employee Name]



